FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasha (2008/0288646) in view of Shen et al. (2009/0157766).
Regarding claim 1:
Hasha teaches:
replicating, by a master node for data stored in a distributed data store, a write to the data received by the master node to a plurality of other nodes of the distributed data store that [fig 33; par 15, 16, 72, 486, 489, 502 – primary node in a distributed data storage environment accepts  write requests from clients]
wherein individual ones of the plurality of other nodes are in different respective data centers [par 121-125 – nodes partitioned on geographic boundaries. Note that the specification in paragraph 21 defines a data center as a collection of nodes residing at a physical location. The BRI of a data center is therefore a computer node at a physical location];
detecting, by at least one of the plurality of other nodes, that the master node has failed [par 505, 508 – reconfiguration event indication invokes an election among the remaining nodes when a primary has failed];
determining, among the plurality of other nodes, which one of the plurality of other nodes is to transition to being a new master node for the data [par 486, 487, 489, 509, 511, 515 – elections for new primary]; and
performing a second write to the data using the new master node [par 489, 511 – after a new primary is elected it begins accepting client operations again].
Hasha does not explicitly teach the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data.
Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52 – Shen teaches that once a write is sent from a master the master waits to receive acknowledgments allowing the write to be committed and will then send a post commit signal to the other nodes. The other nodes detect a failure if a timeout occurs while waiting for the post commit. The other nodes have sent acknowledgements and the timeout occurs while the master is waiting to accumulate enough acknowledgements to commit and send the post-commit signal, thus the failure detection is based, at least in part, on a number of nodes having acknowledged writing to the data. The examiner further notes that the specification of the present application does not disclose any specific teaching of failure detection based on a number of acks from other nodes. The detection of a failure is based on an event, wherein the event could be a timeout, a message, or any other suitable implementation (see par 28) and another disclosure of a durability timeout if not enough acks have been received in a durability time period (see par 34). Shen describes this failure detection in at least as much detail as the present disclosure.]
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the failure detection of Shen with the write process disclosures of Hasha.
One of ordinary skill in the art would have been motivated to make the combination because Hasha teaches a commit process and teaches detection of a master node failure causing a reconfiguration, but does not provide any specific way to detect a failure after a write has been acknowledged but not committed [par 502, 505, 508]. Shen meets the implicit need for such a process.

Regarding claim 2:
Hasha teaches:
The method of claim 1, wherein the write to the data is received from a client of the distributed data store [par 489, 491, 500 – writes come from client]. 

Regarding claim 3:
Hasha teaches:
The method of claim 1, further comprising: 
after replicating the write, confirming, by the master node, to a client of the distributed data store that the write to the data is durable [par 500 – once the write is replicated and confirmed by the quorum the client is sent a success message].

Regarding claim 6:
Hasha teaches:
The method of claim 1, wherein detecting that the master node has failed is based on a message received from the master node at the at least one node [par 221, 500, 505 – liveness messages, reconfiguration event initiated by primary upon failure, indications regarding reconfig; Shen par 51-52 – in this failure scenario the failure is detected via a timeout while waiting for a message to be received, thus it is “based on a message received.”].

Regarding claim 12:
Hasha teaches:
A plurality of computing devices that implement a distributed data store comprising a master node for data stored in the distributed data store and a plurality of other nodes that replicate the data, wherein the individual ones of the plurality of other nodes are in different respective data centers [fig 4, 32, 33; par 72, 121-125, 486, 489, 502];

replicate a write to the data received by the master node to the plurality of other nodes [fig 33; par 16, 486, 489, 502];
detect, by at least one of the plurality of other nodes, that the master node has failed [par 505, 508];
determine, among the plurality of other nodes, which one of the plurality of other nodes is to transition to being a new master node for the data [par 486, 487, 489, 509, 511, 515]; and
perform a second write to the data using the new master node [par 489, 511].
Hasha does not explicitly teach the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data.
Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52]
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the failure detection of Shen with the write process disclosures of Hasha.
One of ordinary skill in the art would have been motivated to make the combination because Hasha teaches a commit process and teaches detection of a master node failure causing a reconfiguration, but does not provide any specific way to detect a failure after a write has been acknowledged but not committed [par 502, 505, 508]. Shen meets the implicit need for such a process.

s 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasha in view of Shen and further in view of  Voutilainen et al. (2017/0132047).
Regarding claim 8:
Hasha teaches:
A method, comprising: 
determining, via at least one of a plurality of nodes that replicate data stored in a distributed data store [fig 4, 32, 33; par 72, 121-125, 486, 489, 502], 
a new master candidate through an election among the plurality of nodes in response to detecting that a master node for the data has failed [par 486, 487, 489, 509, 511], 
wherein individual ones of the plurality of nodes are in respective data centers [fig 4, 32; par 121-125]; and 
transitioning, via at least one of the plurality of nodes, the new master candidate to become a new master node for the data [par 486, 487, 489, 509, 511, 515].
Hasha does not explicitly teach the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data.
Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52 – Shen teaches that once a write is sent from a master the master waits to receive acknowledgments allowing the write to be committed and will then send a post commit signal to the other nodes. The other nodes detect a failure if a timeout occurs while waiting for the post commit. The other nodes have sent acknowledgements and the timeout occurs while the master is waiting to accumulate enough acknowledgements to commit and send the post-commit signal, thus the failure detection is based, at least in part, on a number of nodes having acknowledged writing to the data. The examiner further notes that the specification of the present application does not disclose any specific teaching of failure detection based on a number of acks from other nodes. The detection of a failure is based on an event, wherein the event could be a timeout, a message, or any other suitable implementation (see par 28) and another disclosure of a durability timeout if not enough acks have been received in a durability time period (see par 34). Shen describes this failure detection in at least as much detail as the present disclosure.]
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the failure detection of Shen with the write process disclosures of Hasha.
One of ordinary skill in the art would have been motivated to make the combination because Hasha teaches a commit process and teaches detection of a master node failure causing a reconfiguration, but does not provide any specific way to detect a failure after a write has been acknowledged but not committed [par 502, 505, 508]. Shen meets the implicit need for such a process.
Hasha-Shen does not explicitly teach the transitioning occurring upon recovering data from a failover quorum that includes the plurality of nodes. Hasha-Shen does, however, teach contacting a quorum of the nodes and making sure they are up to date [Hasha par 509, 511-513, 515].
Voutilainen teaches transitioning a primary in a new configuration after recovering data from a failover quorum of nodes [par 52-54 – updating a write quorum replicas of other nodes in the new configuration is recovering data. If the primary node does not have the most recent data it recovers the most recent data first.].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the recovery of Voutilainen with the attempt to update of Hasha-Shen.
One of ordinary skill in the art at the time of invention would have been motivated to make the combination because Hasha-Shen discloses attempting to update some or all of the other nodes when a reconfiguration event involving a new primary node election without providing explicit details of the number of nodes requiring update. Voutilainen provides such details for an update operation in a reconfiguration that results in maintenance of data transaction consistency.

Regarding claim 9:
The combination teaches:
The method of claim 8, further comprising writing, via at least one of the plurality of nodes, to the data that is subject to the prior write request from the master node to the plurality of nodes [Shen fig 6A, 6B].

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Hasha-Shen-Voutilainen combination as applied to claim 8 above, and further in view of Lamport (NPL).
The teachings of the combination are outlined above.

Lamport teaches a Paxos election scheme [entire document].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the Paxos scheme of Lamport with the election scheme of the combination.
One of ordinary skill in the art at the time of invention would have been motivated to make the combination because the Fast Paxos scheme disclosed by Lamport allows learning to occur within two message delays with no collision and guarantees learning in three message delays even with a collision. Moreover, it can achieve any desired degree of fault tolerance using the smallest possible number of processes. [see page 1 of Lamport].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 9, 12, 13, 15, 16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 11-13, 16, 18 and 19 of U.S. Patent No. 10127123 in view of Hasha and Shen. 

Hasha teaches performance of a second write using a new master node [par 489, 511] and an explicit teaching that master nodes in a distributed data store replicate writes to other nodes [fig 33; par 16, 486, 489, 502].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the second write and write replication of Hasha with the distributed data store and data item updates of the ‘123 patent because electing a new master node is for the sole purpose of continuing operation of the distributed data store, which necessarily involves performing further writes, and write replication provides for fault tolerance.
The ‘123-Hasha combination does not teach the detection by one of the plurality of other nodes of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data.
Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the failure detection of Shen with the write process disclosures of Hasha because Hasha teaches a commit process and teaches detection of a master node failure causing a [par 502, 505, 508]. Shen meets the implicit need for such a process.

Claims 7, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 11-13, 16, 18 and 19 of U.S. Patent No. 10127123 in view of Hasha, Shen and Lamport.
See the teachings of ‘123-Hasha-Shen above.
The combination does not explicitly teach the election employing a Paxos election scheme. 
Lamport teaches a Paxos election scheme [entire document].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the Paxos scheme of Lamport with the ‘123-Hasha-Shen combination because the Fast Paxos scheme disclosed by Lamport allows learning to occur within two message delays with no collision and guarantees learning in three message delays even with a collision. Moreover, it can achieve any desired degree of fault tolerance using the smallest possible number of processes. [see page 1 of Lamport].

Claims 8, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9588851. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘851 claims encompass the limitations of the instant claims and therefore anticipate the instant claims.
.

Claims 1-4, 12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 15-19 of U.S. Patent No. 9588851 in view of Hasha and Shen. 
Claims 12 and 15-19 of the ‘851 patent contain all teachings of the instant claims except for the performance of a second write using a new master node and an explicit teaching of failure detection using one of the plurality of the nodes based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data. The ‘851 patent does, however, teach the election of a master after a detected failure and the master performing data item updates.
Hasha teaches performance of a second write using a new master node  [par 489, 511] and a teaching of detecting primary failure using the replica set nodes [par 505, 508].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the second write and failure detection of Hasha with the distributed data store and data item updates of the ‘851 patent because electing a new master node is for the sole purpose of continuing operation of the distributed data store, which necessarily involves performing further writes, and write replication provides for fault tolerance.

Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the failure detection of Shen with the write process disclosures of Hasha because Hasha teaches a commit process and teaches detection of a master node failure causing a reconfiguration, but does not provide any specific way to detect a failure after a write has been acknowledged but not committed [par 502, 505, 508]. Shen meets the implicit need for such a process.

Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15 and 16 of U.S. Patent No. 9588851 in view of Hasha, Shen and Lamport.
See the teachings of ‘851-Hasha-Shen above.
The combination does not explicitly teach the election employing a Paxos election scheme. 
Lamport teaches a Paxos election scheme [entire document].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the Paxos scheme of Lamport with the ‘851-Hasha-Shen combination because the Fast [see page 1 of Lamport].

Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 17-19 of U.S. Patent No. 8473775 in view of Shen. 
Claims 13 and 17-19 of the ‘775 patent contain all teachings of instant claims 8 and 9 except the detection by one of the plurality of other nodes of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data.
Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the failure detection of Shen with the teachings of the’775 claims because the ‘775 claims disclose detecting a failure of the master node, but provide not details of a method of detection.  Shen provides for such a process.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 17-19 of U.S. Patent No. 8473775 in view of Shen and Lamport.

The combination does not explicitly teach the election employing a Paxos election scheme. 
Lamport teaches a Paxos election scheme [entire document].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the Paxos scheme of Lamport with the ‘775-Shen combination because the Fast Paxos scheme disclosed by Lamport allows learning to occur within two message delays with no collision and guarantees learning in three message delays even with a collision. Moreover, it can achieve any desired degree of fault tolerance using the smallest possible number of processes. [see page 1 of Lamport].

Claims 1-4, 12, 13, 15, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7 and 9 of U.S. Patent No. 8473775 in view of Hasha and Shen. 
Claims 4, 7 and 9 of the ‘775 patent contain all teachings of the instant claims except for the performance of a second write using a new master node. The ‘775 patent does, however, teach the election of a master after a detected failure and the master performing data item updates.
Hasha teaches performance of a second write using a new master node [par 489, 511].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the second write of Hasha with the distributed data store and data item updates of the ‘775 patent because electing a new master node is for the sole purpose of continuing 
The ‘775-Hasha combination does not teach the detection by one of the plurality of other nodes of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data.
Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the failure detection of Shen with the write process disclosures of ‘775-Hasha because ‘775-Hasha teaches a commit process and teaches detection of a master node failure causing a reconfiguration, but does not provide any specific way to detect a failure after a write has been acknowledged but not committed [par 502, 505, 508]. Shen meets the implicit need for such a process.

Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7 and 9 of U.S. Patent No. 8473775 in view of Hasha, Shen and Lamport.
See the teachings of ‘775-Hasha-Shen above.
The combination does not explicitly teach the election employing a Paxos election scheme. 
Lamport teaches a Paxos election scheme [entire document].
[see page 1 of Lamport].

Allowable Subject Matter
The examiner notes that claims 4, 5, 7 and 13-20 are rejected only under double patenting. If the double patenting rejections were obviated, the claims would be considered objected to based on dependency from a rejected claim, but allowable if rewritten in independent form including all limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive.
Applicant argues, on pages 8-10, that the cited references do not teach or suggest “detecting, by at least one of the plurality of other nodes, that the master node has failed based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data” as recited by in Applicant’s claim.
Applicant reproduces one of the paragraphs cited by the examiner as well as paragraph 48 and figure 5. Applicant then alleges that “any error in steps 514, 516 and/or 517 [of figure 5] can also prevent a master transaction server 204 from sending the post commit signal.” Applicant further states that “even if master transaction server 204 does not send the post commit signal, replica servers 206 and 208 may still fail to receive the signal, because of the ‘physical or logical network/connectivity failure’ described in the cited portions of Shen. Applicant therefore concludes that “when a timeout happens, it does not necessarily occur while the master is waiting to accumulate enough acknowledgements.” (emphasis by examiner)
The examiner respectfully disagrees. First the examiner addressed the teachings of Shen in the rejection of the claims above. The examiner reproduces the relevant portion below:
Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52 – Shen teaches that once a write is sent from a master the master waits to receive acknowledgments allowing the write to be committed and will then send a post commit signal to the other nodes. The other nodes detect a failure if a timeout occurs while waiting for the post commit. The other nodes have sent acknowledgements and the timeout occurs while the master is waiting to accumulate enough acknowledgements to commit and send the post-commit signal, thus the failure detection is based, at least in part, on a number of nodes having acknowledged writing to the data. The examiner further notes that the specification of the present application does not disclose any specific teaching of failure detection based on a number of acks from other nodes. The detection of a failure is based on an event, wherein the event could be a timeout, a message, or any other suitable implementation (see par 28) and another disclosure of a durability timeout if not enough acks have been received in a durability time period (see par 34). Shen describes this failure detection in at least as much detail as the present disclosure.]
It can thus be seen that Shen discloses a situation in which a timeout triggering failure detection occurs based, at least in part, on a number of nodes having acknowledged writing to the data. The claim explicitly recites “at least in part,” thus making clear that any teaching that includes as part of the failure detection a factor of “a number of nodes having acknowledged writing to the data” is sufficient to read on the claim. Shen discloses such a teaching as noted explained above and reproduced here. Thus, having disclosed a scenario that reads on the claim recitation, Shen teaches the limitation.
Contrary to applicant’s assertions, the fact that there are other failure scenarios that are plausible within the entirety of Shen’s disclosure does not somehow obviate the scenario that does read the on the limitation. Applicant argues that an error could occur during steps 514, 516, or 517 of figure 5, or that there could be a connectivity failure, so that when a timeout happens it “does not necessarily occur” while waiting to accumulate enough acks. The examiner notes that the requirement for something to “necessarily occur” is only a factor in a rejection based on inherency. The rejection of the instant claims was not based on inherency, thus the argument that the reference teaching does not “necessarily occur” in all scenarios is not applicable.
The remaining arguments rely on the line of reasoning already addressed with respect to claim 1.
Applicant does not address the double patenting rejections except to request they be held in abeyance.
All arguments have been addressed. The rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113